DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-12, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAYAMA (US20210118928A1) (hereinafter SAYAMA) and further in view of SO et al. (US20140111652A1)  (hereinafter So).

Regarding Claim 1, SAYAMA meets the limitations as follows: 
A detection system for vehicles [i.e. The outside-vehicle information detecting unit 12030; Fig. 34, Para 0277] adapted to record objects within a scenery at least in problematic viewing conditions, [i.e. The outside-vehicle information detecting unit 12030 makes the imaging section 12031 image an image of the outside of the vehicle, and receives the imaged image. On the basis of the received image, the outside-vehicle information detecting unit 12030 may perform processing of detecting an object such as a human, a vehicle, an obstacle, a sign, a character on a road surface, or the like; Fig. 34, Para 0277] comprising: 
a camera system [i.e. Fig. 33, Para 0253] establishing an optical path from a light entrance aperture via a lens system [i.e. 111 Fig. 2, Para 0122] to an image recording unit [i.e. photoelectric conversion unit 154; Fig.2, Para 0123], with the image recording unit being adapted to record visible and IR light one or more of reflected or emitted from the scenery comprising at least one object; [i.e. generate an image signal according to visible light of a predetermined wavelength and infrared light of a wavelength excluding a predetermined wavelength.; Para 0129]
an IR filter [i.e., infrared light filter 130, Fig. 2, Para 0126] arranged within the optical path to block at least a first part of the IR light not being the at least one object related from reaching the image recording unit; [i.e. infrared light filter 130 is an optical filter that attenuates infrared light of a predetermined wavelength among the infrared light; Fig.2-3A/B, Para 0128 and FIG. 3A shows an example in which the infrared light filter 130 is disposed in a lower layer of the color filter 120, and FIG. 3B shows an example in which the infrared light filter 130 is disposed in an upper layer of the color filter 120.; Para 0134] and …
SAYAMA does not explicitly disclose the following claim limitations:
… a conversion filter arranged within the optical path to convert at least a second part of the IR light being the at least one object related to visible light of an image enhancing wavelength range, wherein the lens system comprises at least one lens arranged in front of the image recording unit to guide the light from the scenery through the IR and conversion filters to the image recording unit. 
However, in the same field of endeavor SO discloses the deficient claim limitations, as follows:
… a conversion filter (i.e. up-conversion device) arranged within the optical path to convert at least a second part of the IR light being the at least one object related to visible light of an image enhancing wavelength range (i.e. visible light) [i.e. an up-conversion device that converts the IR light into visible light; Fig. 1-2, Para 0012 and up-conversion device and CIS (i.e. photoelectric conversion unit) are coupled by stacking the two devices, such that the visible light emitted by the light emitting layer activates the photodetector of pixels of the CIS.; Para 0021, and the CIS is used as the substrate upon which the layers of the up-conversion device are constructed, resulting in a single module comprising the imaging device's up-conversion device and CIS.; Para 0023], …
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by SAYAMA add the teachings of SO as above, in order to convert IR light into visible light. [SO: Para 0012]
… wherein the lens system comprises at least one lens arranged in front of the image recording unit to guide the light from the scenery through the IR and conversion filters to the image recording unit. [Therefore, when the teaching of SO is applied to SAYAMA and up-conversion device may position as one of the layer in imaging element between lens and photoelectric conversion unit before the IR filter layer or after the IR filter layer based on application requirement, then it would result in the claimed invention wherein the lens system comprises at least one lens arranged in front of the image recording unit to guide the light from the scenery through the IR and conversion filters to the image recording unit.]

Regarding Claim 2, Note the Rejection for claim 1, wherein SO further discloses
The detection system according to claim 1, wherein the conversion filter is an up conversion layer structure converting the IR light into visible light of a certain wavelength comprising an IR absorbing layer followed by a stack of layers arranged between electrodes, with the conversion filter being adapted to be operated by a suitable operating voltage to enable the up conversion. [i.e. an up-conversion device comprising a multilayer stack, including an IR sensitizing layer and an organic light emitting layer (LED), which generates visible light, sandwiched between a cathode and an anode.; Fig. 1-2, Para 012 and conversion efficiencies for different biases is shown in Fig. 4, Para 008, 0014] 

Regarding Claim 3, Note the Rejection for claim 1, wherein SO further discloses
The detection system according to claim 1, wherein the conversion filter is a switchable filter in order to transmit the IR light to the image recording unit in an off state and to convert the IR light to the image enhancing wavelength range in an on state. [i.e. up-conversion device are transparent, such that entering IR radiation is transported to the IR sensitizing layer, and the entering light and the generated light can reach the surface of the CIS at the light exiting surface of the up-conversion device.; Para 0015, and  FIG. 4 shows a composite plot of conversion efficiencies for different biases for a transparent up-conversion device; Fig. 4, Para 008, Therefore, when proper bias voltage is applied the un-conversion device will convert IR light and generate a visible light that would reach the CIS and when no bias voltage is applied it lights entered would reach through transparent layer to CIS without any conversion. Thereby the up-conversion device may be used a switchable device.]

Regarding Claim 5, Note the Rejection for claim 1, wherein SAYAMA and SO further discloses
The detection system according to claim 1, wherein the IR filter is arranged on top of the image recording unit and the conversion filter is arranged on top of the IR filter, and the lens system is arranged in front of the set of image recording unit, the IR filter, and the conversion filter. [i.e. SAYAMA: lens layer, color filter layer, infrared light filter layer and photoelectric conversion unit layer and substrate layer are show in Fig.2 and color and infrared filter layers may be placed in any order as shown in Fig. 3 A/B, SO: the CIS is used as the substrate upon which the layers of the up-conversion device are constructed; Para 0023. Therefore, the up-conversion device may be constructed as layer on top of the IR filter layer, thereby resulting in a claimed invention.]

Regarding Claim 6, Note the Rejection for claim 1, wherein SAYAMA and SO further discloses
The detection system according to claim 1, wherein the conversion filter is arranged on top of the image recording unit, and the IR filter is arranged within the optical path in front of the conversion filter, with the IR filter having a transmission window of a certain widths outside the first part of the IR light in order to transmit the second part of the IR light to the conversion filter. [i.e. SAYAMA: lens layer, color filter layer, infrared light filter layer and photoelectric conversion unit layer and substrate layer are show in Fig.2 and color and infrared filter layers may be placed in any order as shown in Fig. 3 A/B, and infrared light filter 130 is an optical filter that attenuates infrared light of a predetermined wavelength among the infrared light, for example, three kinds of infrared light filters 130 that attenuate infrared light having wavelengths of 750 nm, 850 nm, and 940 nm are able to be used.; Fig. 5, Para 0128, 0144 and configuration of the infrared light filter 130 is not limited to this example. For example, the wavelength of the infrared light to be attenuated is able to be changed according to the infrared light to be imaged.; Para 0145, SO: the CIS is used as the substrate upon which the layers of the up-conversion device are constructed; Para 0023. Therefore, the up-conversion device may be constructed as layer above the photoelectric conversion unit layer and below the IR filter layer, and IR filtering characteristic may defined as application requirement, thereby resulting in a claimed invention.]

Regarding Claim 7, Note the Rejection for claim 1 and 6, wherein SAYAMA and SO further discloses
The detection system according to claim 6, wherein the IR filter is applied on top of at least one lens of the lens system or is arranged between the image recording unit and one lens of the lens system or between two lenses of the lens system. [i.e. SAYAMA: lens layer, color filter layer, infrared light filter layer and photoelectric conversion unit layer and substrate layer are show in Fig.2 and color and infrared filter layers may be placed in any order as shown in Fig. 3 A/B, SO: the CIS is used as the substrate upon which the layers of the up-conversion device are constructed; Para 0023. Therefore, the up-conversion device may be constructed as layer above the photoelectric conversion unit layer and below the IR filter layer, where top layer is a lens layer, thereby resulting in a claimed invention.]

Regarding Claim 8, Note the Rejection for claim 1, wherein SAYAMA and SO further discloses
The detection system according to claim 1, wherein the conversion filter and the IR filter are arranged in the optical path with the conversion filter being arranged in front of the IR filter along the optical path. [i.e. SAYAMA: lens layer, color filter layer, infrared light filter layer and photoelectric conversion unit layer and substrate layer are show in Fig.2 and color and infrared filter layers may be placed in any order as shown in Fig. 3 A/B, SO: the CIS is used as the substrate upon which the layers of the up-conversion device are constructed; Para 0023. Therefore, the up-conversion device may be constructed as layer above the IR filter layer, and thereby resulting in a claimed invention.]

Regarding Claim 9, Note the Rejection for claim 1 and 8, wherein SAYAMA and SO further discloses
The detection system according to claim 8, wherein at least one of the IR filter or the conversion filter is applied on top of at least one lens of the lens system, or at least one of the IR filter or the conversion filter is arranged between two lenses of the lens system or between the image recording unit and one lens of the lens system. [i.e. SAYAMA: lens layer, color filter layer, infrared light filter layer and photoelectric conversion unit layer and substrate layer are show in Fig.2 and color and infrared filter layers may be placed in any order as shown in Fig. 3 A/B, SO: the CIS is used as the substrate upon which the layers of the up-conversion device are constructed; Para 0023. Therefore, the up-conversion device may be constructed as layer above the IR filter layer, where top layer is a lens layer, thereby resulting in a claimed invention.]

Regarding Claim 10, Note the Rejection for claim 1 and 6, wherein SAYAMA further discloses
The detection system according to claim 1, wherein the second part of the IR light comprises 1050 nm. [i.e. FIG. 5 is a diagram illustrating an example of the spectral characteristics of the infrared light filter; Para 0144, where it is clear that IR light compromising the 1050 nm is passes through the IR filter.] 

Regarding Claim 11, Note the Rejection for claim 1, wherein SAYAMA and SO further discloses
The detection system according to claim 1, wherein the visible light is divided into a first, a second and a third wavelength range, [i.e. pixel includes three kinds of color filters that transmit red light (wavelength 700 nm), green light (wavelength 546 nm), and blue light (436 nm); Fig. 2, 29, Para 0127, 0233] and the image recording unit comprises at least three segments, [i.e. incident light to enter the photoelectric conversion unit 154 through the color filter 120; Fig. 2, 29, Para 0126, 0233] with a first segment being adapted to record only the first wavelength range of the visible light,  a second segment being adapted to record only the second wavelength range of the visible light, and the third segment being adapted to record all wavelength ranges of the visible light, with the image enhancing wavelength range being within the third wavelength range. [i.e. SAYAMA: color filter 120 is able to be configured on the basis of a predetermined arrangement, such as Bayer arrangement, in which the red pixel 100 and the blue pixel 100 are disposed between the green pixels 100 disposed in a checkered pattern.; Fig. 3A-B, Para 0138, pixel array unit 10 of the same figure, the color filters 120 of the pixel 100 and the pixel 400 are disposed in a Bayer arrangement; Fig. 30A-D, Para 0236-0240. SO: an up-conversion device that converts the IR light into visible light; Fig. 1-2, Para 0012 and up-conversion device and CIS (i.e. photoelectric conversion unit) are coupled by stacking the two devices, such that the visible light emitted by the light emitting layer activates the photodetector of pixels of the CIS.; Para 0021, and the CIS is used as the substrate upon which the layers of the up-conversion device are constructed, resulting in a single module comprising the imaging device's up-conversion device and CIS.; Para 0023]
SAYAMA and SO do not explicitly disclose the following claim limitations:
… he third segment being adapted to record all wavelength ranges of the visible light, with the image enhancing wavelength range being within the third wavelength range.
However, when the teaching of SO is applied to SAYAMA and up-conversion device may be positioned as one of the layer in imaging element between lens and photoelectric conversion unit based on application requirement, because SAYAMA discloses a different option for the pixel arrangement, filter arrangement, and filter characteristics, depending on the application requirement, it would be an design choice to define the pixel arrangements and filtering characteristic of the third segment of pixel arrangement. 
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by SAYAMA and SO add the teachings of design choice that would result in the claimed invention.

Regarding Claim 12, Note the Rejection for claim 1 and 11, wherein SAYAMA further discloses
The detection system according to claim 11, wherein at least one of: the different segments of the image recording unit have same sizes, the image recording unit comprises four rectangular segments arranged in a 2.times.2 array, or the first and second segments as well as the third segment and a fourth segment are diagonally arranged, and the third and fourth segments are identical segments. [i.e. SAYAMA: pixel arrangements as shown in Fig. 3A-B and 30A-D; please referee to corresponding text]

Regarding claim 17, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 17, SAYAMA and SO meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAYAMA (US20210118928A1) (hereinafter SAYAMA) and further in view of SO et al. (US20140111652A1)  (hereinafter SO). and further in view of Koller et al. (US20190179138A1)  (hereinafter Koller)

Regarding Claim 18, Note the Rejection for claim 1, wherein SAYAMA further discloses
The vehicle according to claim 17, further comprising an IR light source to illuminate a scenery, at least in problematic viewing conditions, [i.e. camera 1000 contains a LED light source 1013, a light source that emits the infrared light in a low illumination environment such as nighttime to the subject.; Fig. 33, Para 0253, 0264, and imaging device/camera 1000 may be mounted on automobile/vehicle; Fig. 35, Para 0272, for detecting an object such as a human, a vehicle, an obstacle, a sign, a character on a road surface, or the like; Para 0277]
SAYAMA and SO do not explicitly disclose the following claim limitations:
… with the IR light source emitting light of at least 1050 nm.
However, in the same field of endeavor Koller discloses the deficient claim limitations, as follows:
… with the IR light source emitting light of at least 1050 nm.[i.e. infrared (IR) radiation emitted by a laser diode in a wavelength region of approximately 1050 nm.; Para 0020]
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by SAYAMA and SO add the teachings of Koller as above, in order to emit light by a laser diode in a wavelength region of approximately 1050 nm. [Koller: Para 0020]

Regarding Claim 19, Note the Rejection for claim 1, 3 and 18, wherein SAYAMA, SO and Koller further discloses
The vehicle according to claim 18, wherein at least one of: the IR light source is switched on and off with a frequency correlating to a switching frequency of the conversion filter, [i.e. SAYAMA: controls insertion and removal of the infrared light shielding filter 1010 and controls the irradiation of the infrared light in the LED light source 1013, such that first time when imagining a visible light, insert the IR filter in the optical path and do not emit the IR light and second time when imaging an infrared light, remove the IR filter from the optical path and emit the IR light, next the difference between both time is calculated and thereby generating the image signal by the infrared light.; Therefore, IR light source and IR filter are synchronized with the frequency of imaging a visible light and imaging a IR light; Fig. 33, Para 0262-0268, SO: up-conversion device are transparent, such that entering IR radiation is transported to the IR sensitizing layer, and the entering light and the generated light can reach the surface of the CIS at the light exiting surface of the up-conversion device.; Para 0015,; Therefore, when the teaching  of SAYAMA and SO is combined, then Frequency of IR light source, emitted during imaging of IR light and not emitted during imaging of visible light and frequency of up-conversion filter, switched ON during imaging of IR light and switched OFF during imaging of visible light would be synchronized.] and the IR light source is integrated into a front light assembly of the vehicle. [i.e. camera as described in Fig. 33; Para 0253, may be integrated in automobile; Para 0270, 0272, as an outside-vehicle information detecting unit; Para 0274, as in Fig. 35; Para 0285-0286, to detect the out-side vehicle information detection such as detecting an object such as a human, a vehicle, an obstacle, a sign, a character on a road surface, or the like and Para 0270, 0272, 0277; implying a IR light source may be integrated in front light assembly.; Koller: Each of the headlamps of vehicle can use the same or different LiDAR infrared wavelengths.; Para 0039, where LiDAR system has a radiation source SQ in the form of a laser diode that emits infrared radiation 12 at a wavelength of approximately 1050 nm.; Para 0048 and light source LQ and the radiation source SQ are switched on and off in alternation; Para 0051]

Regarding Claim 20, Note the Rejection for claim 1 and 17, wherein SAYAMA further discloses
The vehicle according to claim 17, further comprising a display unit for viewing the image provided by the camera system. [i.e. display unit 1008 displays the image processed by the image processing unit 1005; Fig. 33, Para 0258, image output section 12052 transmits an output signal of at least one of a an image to an output device capable of visually notifying information to an occupant of the vehicle. …The display section 12062 may, for example, include at least one of an on-board display and a head-up display.; Fig. 34, Para 0283]



Allowable Subject Matter
Claim 4, 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reason(s) for objected the claim(s) to be allowed:
The examiner has found that the prior art(s) of records does not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s). Therefore, applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, or where there is not strong motivation or reasoning to combine references to arrive at the claimed invention, either singularly or in combination.


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20160091367 A1 related to Solid State Broad Band Near-Infrared Light Source.
US 20130250103 A1 related to Imaging System For Vehicle.
US 20190006406 A1 related to Imaging Element And Camera System.
US 20070200064 A1 related to Active Night Vision Thermal Control System Using Wavelength-Temperature Characteristic of Light Source.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488